When the presiding
Judge, (Grimke,)
having great doubts upon the subject, directed that they should all be brought up to this court, for the opinion of all the-Judges on the point of their regularity and admissibility in thé courts in this state. Which being inspected and examined, it appeared that they were not certified under the seal of the court -where the suit -was depending, nor was it certified that such court was without ■ a seal; and further, that the certificate of the Judge was not on the proceedings themselves, giving them authenticity, but on a separate piece of paper, which formed no part of such proceedings.
For these defects and irregularities, the Judges were unanimously of opinion they could not be received as evidence of the commencement and existence of a suit between the same parties, for the same cause of action.
But in order that defendant should not be deprived of the benefit of his plea, that day should be given, and time allowed to him, to send for, and obtain the necessary documents properly authenticated, agreeable to the act of congress.
All the Judges present,